DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4-21-2022 has been entered.
 
Response to Arguments
Please see below new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei 20200314948 in view of Kim 20200413412.

As to claim 1, Babaei a method comprising: determining whether a symbol occurs within a time period [discontinuous reception period] from a start of an on duration time period; in response to determining that the symbol occurs within the time period from the start of the on duration time period, determining whether to transmit a report [feedback] (see par. 0422-0427); receiving information indicating whether to not start a discontinuous reception on duration timer; in response to the information indicating to not start the discontinuous reception on duration timer [onDurationTimer would be or not running based on grants/as signments/DRX Command MAC CE/Long DRX Command MAC based on csi-mask], not starting a discontinuous reception on duration timer (see par. 0428); and/or additional interpretation would be not starting the timer immediately such as drx-slotoffset, see par. 0411]; and may not transmit the report a discontinuous reception on duration timer is not running (see par. 0428-0429). Babaei description is given as a possibility; thereby, it also possible that it may transmit the report even though the determination or monitoring (see par. 0430), wherein the report is a channel state information report (see par. 0430). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing of the present invention that regardless of whether the MAC entity is monitoring PDCCH or not, the MAC entity may transmit a report such as HARQ feedback, aperiodic CSI on PUSCH, and aperiodic SRS when such is expected to comply with protocols or legacy system and maintain the quality of the connection. Babei also fails to disclose a predetermined time period. In an analogous art, Kim discloses a predetermined time period from the start of the on duration time period (see par. 0141, 0150). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing of the present invention to combine the teachings to properly identify the symbol and active the desired function.
As to claim 2, Babaei the method of claim 1, further comprising not considering wake up signaling to determine whether the discontinuous reception on duration timer is started (see par. 0203-0204).

As to claim 3, Babaei the method of claim 1, wherein the discontinuous reception on duration time period comprises a duration of the discontinuous reception on duration timer (see par. 0428).

As to claim 5, Babaei the method of claim 1, wherein the report is a periodic channel state information report (see par. 0238, 0430).

As to claim 6, Babaei the method of claim 1, wherein the report is a semi-persistent channel state information report (see par. 0238, 0430).

As to claim 7, Babaei the method of claim 1, wherein the report is a sounding reference signal report (see par. 0238, 0430).

As to claim 8, Babaei the method of claim 1, wherein the report is a periodic sounding reference signal report (see par. 0238, 0430).

As to claim 9, Babaei the method of claim 1, wherein the report is a semi-persistent sounding reference signal report (see par. 0238, 0430).

As to claim 10, Babaei the method of claim 1, wherein the report is transmitted on a physical uplink control channel (see par. 0515).

As to claim 11, Babaei the method of claim 1, wherein the report is transmitted on a physical uplink shared channel (see par. 0515).

As to claim 12, Babaei the method of claim 1, wherein the report is transmitted during the predetermined time period of the on duration time period (see par. 0244, 0515).

As to claim 13, Babaei the method of claim 12, wherein the predetermined time period comprises a beginning number of milliseconds of the on duration time period (see par. 0244, 0515).

Regarding claims, 14-16 and 18-20 are the corresponding apparatus claims of method claims 1-3 and 5-7. Therefore, claims 14-16 and 18-20 are rejected for the same reasons as shown above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926.  The examiner can normally be reached on 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/Primary Examiner, Art Unit 2647